Morton, C. J.
Our statutes of amendment are very broad, and authorize the courts to allow amendments in any matter, “ either of form or substance, in any process, pleading or proceeding, which may enable the plaintiff to sustain the action for the cause for which it was intended to be brought, or the defendant to make a legal defence.” Pub. Sts. c. 167, §§ 41, 42, 85. It has been held that, under these provisions, amendments may be allowed by county commissioners to a petition for a jury for the assessment of damages caused by laying out a highway. Grand Junction Railroad & Depot Co. v. County Commissioners, 14 Gray, 553. Winchester v. County Commissioners, 114 Mass. 481.
The petition in the case at bar is a proceeding in the nature of a civil action, analogous to a petition for the assessment of highway damages, and comes within the spirit of the statutes of. amendments.
The fact that the three years within which an original petition could be filed have elapsed furnishes no ground for refusing *310the amendment, but rather a reason why it should be allowed, as otherwise substantial justice will be defeated. George v. Reed, 101 Mass. 378.
The Superior Court rejected the amendments proposed by the petitioner, on the ground that it had “no power to allow the same, and solely for that reason.” We are of opinion that this was an error; and that the court has power to allow the amendments proposed, or any other amendments necessary to enable the petitioner to maintain his action for the cause for which it was intended to be brought. Exceptions sustained.